DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]
The 04/13/2021 claim amendments have rendered moot the claim objections.

Response to Arguments
Applicant’s arguments filed 04/13/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
As per Claim 1, the subject matter is the claimed “provide an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route; and cause the second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable”.
The disclosure does not recite an “indication of unavailability”, and this limitation is then directed to new matter not present in the application as originally filed.
Additionally, there is no disclosure of what data the “indication of unavailability” would be, or of what data described in the specification may correspond to this “indication”. Furthermore, there is no disclosure of an algorithm showing how this “indication” is provided to a “second app”. Furthermore, there is no disclosure of how the “second app” must be configured to allow for providing the “indication of unavailability” to the “second app”. Additionally, the scope of the claim is not supported indication of unavailability”. See the below explanations.
The disclosure does not recite an “indication of unavailability”. P[0051] of the Applicant’s specification recites
“In one embodiment, app interface(s) 670 allows map agent 600 to communicate with one or more non-map apps to notify the other apps that the device will enter a region without cellular data coverage. In one embodiment, map agent 600 (though segment module 660, for example) can share proactively downloaded map segments with other apps on the device. In another embodiment, app interface(s) 670 can be utilized to notify the other apps so that the other apps can proactively download data that may be useful for those apps in the areas without cellular data coverage. For example, a restaurant listing and review app can be notified of the areas without cellular data coverage and it can acquire restaurant information for those areas. Other types of apps can function in a similar manner”.
However, even if it is assumed that the step of “notify the other apps” is somehow intended to be related to the “indication of unavailability”, there no disclosure of any particular type of data sent to an app to “notify” the app. Furthermore, as can be seen in the above citation, the specification is writes a process of notifying an app at a high-level of generality, and at an abstract level. For example, an “app” or application cannot be notified of something in the same manner that a person is notified, other apps” that “the device will enter a region without cellular data coverage”, and merely recites in abstract terms that an app is somehow notified.
Additionally, the disclosure does not recite how any “app” must be configured in order for that app to be notified as described in P[0051]. This is partly due to it being completely unknown what machine process takes place to perform such a notification, and it being unknown what data, if any, causes such a notification to occur.
Furthermore, the disclosure does not support the scope of the claims. The disclosure recites the “other apps” in terms of these “apps” being applications that are known in the art, as seen in “For example, a restaurant listing and review app” (see P[0051] cited above) and
“In one embodiment, the map application can share some or all of the data available offline with other apps on the mobile device, for example, a restaurant app, a banking app, so that the functionality of those apps can also be available in regions that lack sufficient cellular data coverage”
as seen in P[0016]. Therefore, it is clear that the Applicant intends the claimed “second app” to be directed to existing or known applications not necessarily invented by the Applicant, and Claim 1 encompasses such applications. However, there is no disclosure of how any existing or known “restaurant app”, “banking app” or any other type of application that uses information as claimed must be configured in order to receive an “indication of unavailability” and “download information corresponding to the at least one offline map segment”. In fact, the disclosure fails to recite how any indication of unavailability”. For example, it is unknown if an application must be configured to receive a location, a value or some other data, and if so, the disclosure fails to recite an algorithm describing how all known applications such as known restaurant or banking applications would be configured to perform the claimed steps. The Examiner notes that if the Applicant in fact intends for the “second app” to be an application invented by the Applicant to perform only the claimed steps, it would then be unclear why the “second app” would be considered a “second” application different from the “map app”, as the steps of Claim 1 would then appear to be in fact a single application comprised of the instructions of Claim 1, where the single application performs all claimed steps including the functions of both the “map app” and the “second app”, and Claim 1 would then seemingly only require a single application, not two separate applications.
As such, there is no indication in the specification that the inventors had possession of a non-transitory computer-readable medium having stored thereon sequences of instructions that, when executed by one or more processors, are configurable to cause the one or more processors to provide an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route, and cause the second app to download information corresponding to the at least one offline map segment to be used 

As per Claim 10, the subject matter is the claimed “providing an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route the second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable”.
The disclosure does not recite an “indication of unavailability”, and this limitation is then directed to new matter not present in the application as originally filed.
Additionally, there is no disclosure of what data the “indication of unavailability” would be, or of what data described in the specification may correspond to this “indication”. Furthermore, there is no disclosure of an algorithm showing how this “indication” is provided to a “second app”. Furthermore, there is no disclosure of how the “second app” must be configured to allow for providing the “indication of unavailability” to the “second app”. Additionally, the scope of the claim is not supported by the disclosure, as the “second app” encompasses any known application that is capable of using information corresponding to an area, however, the disclosure does not describe exactly how a “second app” or any known or unknown application is configured to receive the claimed “indication of unavailability”. See the below explanations.
The disclosure does not recite an “indication of unavailability”. P[0051] of the Applicant’s specification recites
“In one embodiment, app interface(s) 670 allows map agent 600 to communicate with one or more non-map apps to notify the other apps that the device will enter a region without cellular data coverage. In one embodiment, map agent 600 (though segment module 660, for example) can share proactively downloaded map segments with other apps on the device. In another embodiment, app interface(s) 670 can be utilized to notify the other apps so that the other apps can proactively download data that may be useful for those apps in the areas without cellular data coverage. For example, a restaurant listing and review app can be notified of the areas without cellular data coverage and it can acquire restaurant information for those areas. Other types of apps can function in a similar manner”.
However, even if it is assumed that the step of “notify the other apps” is somehow intended to be related to the “indication of unavailability”, there no disclosure of any particular type of data sent to an app to “notify” the app. Furthermore, as can be seen in the above citation, the specification is writes a process of notifying an app at a high-level of generality, and at an abstract level. For example, an “app” or other apps” that “the device will enter a region without cellular data coverage”, and merely recites in abstract terms that an app is somehow notified.
Additionally, the disclosure does not recite how any “app” must be configured in order for that app to be notified as described in P[0051]. This is partly due to it being completely unknown what machine process takes place to perform such a notification, and it being unknown what data, if any, causes such a notification to occur.
Furthermore, the disclosure does not support the scope of the claims. The disclosure recites the “other apps” in terms of these “apps” being applications that are known in the art, as seen in “For example, a restaurant listing and review app” (see P[0051] cited above) and
“In one embodiment, the map application can share some or all of the data available offline with other apps on the mobile device, for example, a restaurant app, a banking app, so that the functionality of those apps can also be available in regions that lack sufficient cellular data coverage”
as seen in P[0016]. Therefore, it is clear that the Applicant intends the claimed “second app” to be directed to existing or known applications not necessarily invented by the Applicant, and Claim 10 encompasses such applications. However, there is no disclosure of how any existing or known “restaurant app”, “banking app” or any other type of application that uses information as claimed must be configured in order to receive an “indication of unavailability” and “download information corresponding to the at least one offline map segment”. In fact, the disclosure fails to recite how any application must be configured to receive the “indication of unavailability”. For example, it is unknown if an application must be configured to receive a location, a value or some other data, and if so, the disclosure fails to recite an algorithm describing how all known applications such as known restaurant or banking applications would be configured to perform the claimed steps. The Examiner notes that if the Applicant in fact intends for the “second app” to be an application invented by the Applicant to perform only the claimed steps, it would then be unclear why the “second app” would be considered a “second” application different from the “map app”, as the steps of Claim 10 would then appear to be in fact a single application, where the single application performs all claimed steps of the method including the functions of both the “map app” and the “second app”, and Claim 10 would then seemingly only require a single application, not two separate applications.
As such, there is no indication in the specification that the inventors had possession of a method comprising providing an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route, and causing the second app to download information corresponding to the at least one offline map segment to be used by the second app when the mobile 

As per Claim 19, the subject matter is the claimed “provide, with the one or more processors, an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable”.
The disclosure does not recite an “indication of unavailability”, and this limitation is then directed to new matter not present in the application as originally filed.
Additionally, there is no disclosure of what data the “indication of unavailability” would be, or of what data described in the specification may correspond to this “indication”. Furthermore, there is no disclosure of an algorithm showing how this “indication” is provided to a “second app”. Furthermore, there is no disclosure of how the “second app” must be configured to allow for providing the “indication of unavailability” to the “second app”. Additionally, the scope of the claim is not supported by the disclosure, as the “second app” encompasses any known application that is capable of using information corresponding to an area, however, the disclosure does not describe exactly how a “second app” or any known or unknown application is configured to receive the claimed “indication of unavailability”. See the below explanations.
The disclosure does not recite an “indication of unavailability”. P[0051] of the Applicant’s specification recites
“In one embodiment, app interface(s) 670 allows map agent 600 to communicate with one or more non-map apps to notify the other apps that the device will enter a region without cellular data coverage. In one embodiment, map agent 600 (though segment module 660, for example) can share proactively downloaded map segments with other apps on the device. In another embodiment, app interface(s) 670 can be utilized to notify the other apps so that the other apps can proactively download data that may be useful for those apps in the areas without cellular data coverage. For example, a restaurant listing and review app can be notified of the areas without cellular data coverage and it can acquire restaurant information for those areas. Other types of apps can function in a similar manner”.
However, even if it is assumed that the step of “notify the other apps” is somehow intended to be related to the “indication of unavailability”, there no disclosure of any particular type of data sent to an app to “notify” the app. Furthermore, as can be seen in the above citation, the specification is writes a process of notifying an app at a high-level of generality, and at an abstract level. For example, an “app” or other apps” that “the device will enter a region without cellular data coverage”, and merely recites in abstract terms that an app is somehow notified.
Additionally, the disclosure does not recite how any “app” must be configured in order for that app to be notified as described in P[0051]. This is partly due to it being completely unknown what machine process takes place to perform such a notification, and it being unknown what data, if any, causes such a notification to occur.
Furthermore, the disclosure does not support the scope of the claims. The disclosure recites the “other apps” in terms of these “apps” being applications that are known in the art, as seen in “For example, a restaurant listing and review app” (see P[0051] cited above) and
“In one embodiment, the map application can share some or all of the data available offline with other apps on the mobile device, for example, a restaurant app, a banking app, so that the functionality of those apps can also be available in regions that lack sufficient cellular data coverage”
as seen in P[0016]. Therefore, it is clear that the Applicant intends the claimed “second app” to be directed to existing or known applications not necessarily invented by the Applicant, and Claim 19 encompasses such applications. However, there is no disclosure of how any existing or known “restaurant app”, “banking app” or any other type of application that uses information as claimed must be configured in order to receive an “indication of unavailability” and “download information corresponding to the at least one offline map segment”. In fact, the disclosure fails to recite how any application must be configured to receive the “indication of unavailability”. For example, it is unknown if an application must be configured to receive a location, a value or some other data, and if so, the disclosure fails to recite an algorithm describing how all known applications such as known restaurant or banking applications would be configured to perform the claimed steps. The Examiner notes that if the Applicant in fact intends for the “second app” to be an application invented by the Applicant to perform only the claimed steps, it would then be unclear why the “second app” would be considered a “second” application different from the “map app”, as the steps of Claim 19 would then appear to be in fact a single application comprised of the instructions of Claim 19, where the single application performs all claimed steps of the Applicant’s invention including the functions of both the “map app” and the “second app”, and Claim 19 would then seemingly only require a single application, not two separate applications.
As such, there is no indication in the specification that the inventors had possession of a mobile electronic device having one or more processors and a memory, the one or more processors configurable to execute sequences of instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to provide, with the one or more processors, an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14-17, 19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenberg et al. (2013/0325326) in view of Maurer et al. (2016/0349063).

Regarding Claim 1, Blumenberg et al. teaches the claimed non-transitory computer-readable medium having stored thereon sequences of instructions that, when executed by one or more processors (“…a multifunction device 300 includes a mapping application (e.g., map module 154 described above) that may be stored in one or more memories of multifunction device 300 and executed on one or more processors of multifunction device 300”, see P[0133]), are configurable to cause the one or more processors to:
determine, with a map app on a mobile electronic device that provides routing functionality via a graphical user interface of the mobile electronic device, a geographic route from a geographic starting location to a geographic destination location (“…route 600 may include a route for directions or navigation guidance requested by a client device…”, see P[0181] and “…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182], also see “Note that any component, action, or functionality described above with respect to FIGS. 1-8 may be implemented on one or more computers configured as computer system 900 of FIG. 9”, see P[0193] and “…program instructions 922 may be configured to implement a mapping application 924 incorporating any of the functionality described above” (emphasis added), see P[0195], where the Examiner also notes that clearly an application is used to request and download map tiles as in P[0181]-P[0182] cited above, making such an application equivalent to a “map app” in addition to the mapping application expressly recited in P[0195], where the Examiner also notes that various applications for a device to perform functions are seen in FIG. 1B and P[0104]-P[0128]);
determine whether wireless data coverage for the mobile device is unavailable for at least a portion of the geographic route (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C) prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182]);
responsive to determining that wireless data coverage is unavailable for at least a portion of the geographic route, automatically download at least one offline map segment for at least one portion of the geographic route for which wireless data coverage is unavailable to [[a]] the mobile electronic device (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots, which may include locations lacking requisite signal strength for a desired level of data transfer, such as may be used for acquisition of map tiles from a mapping service (e.g., map service 430). These weak spots may influence the order of map tile priority 604, which as described in subsequent Figures may define the order in which map tiles are acquired from a map service”, see P[0181] and “Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions”, see P[0033]) prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182]).
Blumenberg et al. does not expressly recite the claimed
provide an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route 
cause the second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable.
However, these limitations encompass simply a device that has a second application that also downloads information regarding a portion of a route where wireless coverage is unavailable, where the claimed limitations may then be achieved by simply providing two separate applications that download this information on a single device. The Examiner also notes that although the claim (and the specification) does provide an indication of unavailability” to a “second app on the mobile electronic device” is performed, the Examiner has interpreted this limitation to be directed to a software program of the device recognizing that the download should occur and executing a function that activates a process to perform the download. Additionally, the Examiner notes that the limitation “to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable” is directed to an intended use that does not further limit the claim.
Therefore, in view of the above interpretation of the claim limitations, Maurer et al. (2016/0349063) teaches dynamically integrating offline and online data, where an application requests and stores offline data in anticipation that the data will be required at a later time, such as navigation data, and where offline data can be selected based on “network coverage information (e.g., when the user is expected to travel to an area with no network coverage or roaming-only network coverage)” (Maurer et al.; see P[0031]), where the application of Maurer et al. is equivalent to the claimed “second app”.
Furthermore, with respect to the claimed “map app” that is taught by Blumenberg et al., the application of Maurer et al. that is equivalent to the claimed “second app” also “provides a different functionality than the map app via the graphical user interface”, where the application of Maurer et al. may display offline data and navigation directions and provide functions such as generating “navigation directions that include step-by-step instructions for travelling from a first location to a second location” and where “navigation directions describe maneuvers for a bicyclist, a different functionality” provided by a “graphical user interface” that is different from the function of the invention of Blumenberg et al.
Furthermore, software functions to “provide an indication of unavailability” would be obvious to a person having ordinary skill in the art, as this “indication” encompasses simply some software to perform a decision or compute a result that triggers a function to download the offline data, which is a process that is obvious and in fact trivial to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. with the teachings of Maurer et al., and to provide an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route, and cause the second app to download information corresponding to the at least one offline map segment to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable, as rendered obvious by Maurer et al., in order to provide an application that stores “map data and various types of 

Regarding Claim 2, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein determining the geographic route comprises:
receiving the geographic starting location and the geographic destination location through a user interface (UI) (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the origination and/or destination may be input into the multi function device by the user. The multifunction device may generate one or more candidate routes between those two points”, see P[0138]); and
calculating at least one route between the geographic starting location and the geographic destination location (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the origination and/or destination may be input into the multi function device by the user. The multifunction device may generate one or more candidate routes between those two points”, see P[0138]).

Regarding Claim 3, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein determining the geographic route comprises receiving geographic route from another electronic device (“Embodiments of a client device may request directions or a route calculation from a map service. A client device may receive map image data and route data from a map service”, see P[0163] and FIG. 4).

Regarding Claim 5, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving wireless data coverage information from one or more crowdsource platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

Regarding Claim 6, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving wireless data coverage information from one or more physical wireless data collection platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

Regarding Claim 7, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein the mobile electronic device comprises a smartphone (“…multifunction device (e.g., a smartphone)…”, see P[0027]).

Regarding Claim 8, Blumenberg et al. renders obvious the claimed non-transitory computer-readable medium of claim 1 wherein the mobile electronic device comprises a wearable computing device (“…multifunction device (e.g., a smartphone)…client communication devices (e.g., mobile phones, smart phones, tablet devices or other portable multifunction devices)”, see P[0027]),
where although Blumenberg et al. does not expressly recite the word “wearable”, the claim does not provide any limitations such as structural limitations to indicate how the claimed device is “wearable”, and clearly any of the portable devices listed by Blumenberg et al. in the citation provided above may be “wearable”. For example, a 

Regarding Claim 10, Blumenberg et al. teaches the claimed method for providing map functionality on a mobile electronic device having at least a processor and a memory (“…a multifunction device 300 includes a mapping application (e.g., map module 154 described above) that may be stored in one or more memories of multifunction device 300 and executed on one or more processors of multifunction device 300”, see P[0133] and “Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions”, see P[0033]), the method comprising:
determining, with the processor of a mobile electronic device executing at least a map app that provides routing functionality via a graphical user interface of the mobile electronic device, a geographic route from a geographic starting location to a geographic destination location (“…route 600 may include a route for directions or navigation guidance requested by a client device…”, see P[0181] and “…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested mapping application 924 incorporating any of the functionality described above” (emphasis added), see P[0195], where the Examiner also notes that clearly an application is used to request and download map tiles as in P[0181]-P[0182] cited above, making such an application equivalent to a “map app” in addition to the mapping application expressly recited in P[0195], where the Examiner also notes that various applications for a device to perform functions are seen in FIG. 1B and P[0104]-P[0128]);
determining, with the processor, coverage for the mobile electronic device is unavailable for at least a portion of the geographic route (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C) prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182]);
responsive to determining that wireless data coverage is unavailable for at least a portion of the geographic route, automatically downloading, with the processor, at least one offline map segment for at least one portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots, which may include locations lacking requisite signal strength for a desired level of data transfer, such as may be used for acquisition of map tiles from a mapping service (e.g., map service 430). These weak spots may influence the order of map tile priority 604, which as described in subsequent Figures may define the order in which map tiles are acquired from a map service”, see P[0181] and “Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions”, see P[0033]) prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182]).
Blumenberg et al. does not expressly recite the claimed
providing an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route 
causing the second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable.
However, these limitations encompass simply a device that has a second application that also downloads information regarding a portion of a route where wireless coverage is unavailable, where the claimed limitations may then be achieved by simply providing two separate applications that download this information on a single device. The Examiner also notes that although the claim (and the specification) does not recite how the step of “providing an indication of unavailability” to a “second app on the mobile electronic device” is performed, the Examiner has interpreted this limitation to be directed to a software program of the device recognizing that the download should occur and executing a function that activates a process to perform the download. Additionally, the Examiner notes that the limitation “to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable” is directed to an intended use that does not further limit the claim.
Therefore, in view of the above interpretation of the claim limitations, Maurer et al. (2016/0349063) teaches dynamically integrating offline and online data, where an application requests and stores offline data in anticipation that the data will be required at a later time, such as navigation data, and where offline data can be selected based second app”.
Furthermore, with respect to the claimed “map app” that is taught by Blumenberg et al., the application of Maurer et al. that is equivalent to the claimed “second app” also “provides a different functionality than the map app via the graphical user interface”, where the application of Maurer et al. may display offline data and navigation directions and provide functions such as generating “navigation directions that include step-by-step instructions for travelling from a first location to a second location” and where “navigation directions describe maneuvers for a bicyclist, a pedestrian, a motorist, etc.”, where when “requesting navigation directions, the user can specify whether she is driving, bicycling, walking, or using public transit” (Maurer et al.; see P[0034], and see P[0005] and P[0027]), which is a “different functionality” provided by a “graphical user interface” that is different from the function of the invention of Blumenberg et al.
Furthermore, software functions to perform “providing an indication of unavailability” would be obvious to a person having ordinary skill in the art, as this “indication” encompasses simply some software to perform a decision or compute a result that triggers a function to download the offline data, which is a process that is obvious and in fact trivial to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 

Regarding Claim 11, Blumenberg et al. teaches the claimed method of claim 10 wherein determining the geographic route comprises:
receiving, with the processor, the geographic starting location and the geographic destination location through a user interface (UI) (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the ; and
calculating, with the processor, at least one route between the geographic starting location and the geographic destination location (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the origination and/or destination may be input into the multi function device by the user. The multifunction device may generate one or more candidate routes between those two points”, see P[0138]).

Regarding Claim 12, Blumenberg et al. teaches the claimed method of claim 10 wherein determining the geographic route comprises receiving, with the processor, geographic route from another electronic device (“Embodiments of a client device may request directions or a route calculation from a map service. A client device may receive map image data and route data from a map service”, see P[0163] and FIG. 4).

Regarding Claim 14, Blumenberg et al. teaches the claimed method of claim 10 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the processor, wireless data coverage information from one or more crowdsource platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing, with the processor, the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

Regarding Claim 15, Blumenberg et al. teaches the claimed method of claim 10 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the processor, wireless data coverage information from one or more physical wireless data collection platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing, with the processor, the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

method of claim 10 wherein the mobile electronic device comprises a smartphone (“…multifunction device (e.g., a smartphone)…”, see P[0027]).

Regarding Claim 17, Blumenberg et al. teaches the claimed method of claim 10 wherein the mobile electronic device comprises a wearable computing device (“…multifunction device (e.g., a smartphone)…client communication devices (e.g., mobile phones, smart phones, tablet devices or other portable multifunction devices)”, see P[0027]),
where although Blumenberg et al. does not expressly recite the word “wearable”, the claim does not provide any limitations such as structural limitations to indicate how the claimed device is “wearable”, and clearly any of the portable devices listed by Blumenberg et al. in the citation provided above may be “wearable”. For example, a mobile phone may be worn by a person through the use of a clothing pocket. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the mobile electronic device to be comprised of a wearable computing device, in order to allow for the use of portable devices that may be worn in various manners such as the portable devices of Blumenberg et al. 

Regarding Claim 19, Blumenberg et al. teaches the claimed mobile electronic device having one or more processors and a memory, the one or more processors configurable to execute sequences of instructions that, when executed by the one or more processors (“…a multifunction device 300 includes a mapping application (e.g., map module 154 described above) that may be stored in one or more memories of multifunction device 300 and executed on one or more processors of multifunction device 300”, see P[0133] and “Embodiments of electronic devices, user interfaces for such devices, and associated processes for using such devices are described. In some embodiments, the device is a portable communications device, such as a mobile telephone, that also contains other functions, such as PDA and/or music player functions”, see P[0033]), are configurable to cause the one or more processors to:
determine, with the one or more processors executing a map app on the mobile electronic device, a geographic route from a geographic starting location to a geographic destination location, wherein the map app provides routing functionality via a graphical user interface of the mobile electronic device (“…route 600 may include a route for directions or navigation guidance requested by a client device…”, see P[0181] and “…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182], also see “Note that any component, action, or functionality described above with respect to FIGS. 1-8 may be implemented on one or more computers configured as computer system 900 of FIG. 9”, see P[0193] and “…program instructions 922 may be configured to implement a mapping application 924 incorporating any of the functionality described above” (emphasis added), see P[0195], where the Examiner also notes that clearly an application is used to request and download map tiles as in ;
determine, with the one or more processors, whether wireless data coverage for the mobile electronic device is unavailable for at least a portion of the geographic route prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable;
responsive to determining that wireless data coverage is unavailable for at least a portion of the geographic route, automatically downloading, with the one or more processors, at least one offline map segment for at least one portion of the geographic route for which wireless data coverage is unavailable to [[a]] the mobile electronic device (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C) prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182]).
Blumenberg et al. does not expressly recite the claimed
provide, with the one or more processors, an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route 
cause the second to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable.
However, these limitations encompass simply a device that has a second application that also downloads information regarding a portion of a route where wireless coverage is unavailable, where the claimed limitations may then be achieved by simply providing two separate applications that download this information on a single device. The Examiner also notes that although the claim (and the specification) does not recite how the step of “provide, with the one or more processors, an indication of unavailability” to a “second app on the mobile electronic device” is performed, the Examiner has interpreted this limitation to be directed to a software program of the device recognizing that the download should occur and executing a function that activates a process to perform the download. Additionally, the Examiner notes that the limitation “to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable” is directed to an intended use that does not further limit the claim.
Maurer et al. (2016/0349063) teaches dynamically integrating offline and online data, where an application requests and stores offline data in anticipation that the data will be required at a later time, such as navigation data, and where offline data can be selected based on “network coverage information (e.g., when the user is expected to travel to an area with no network coverage or roaming-only network coverage)” (Maurer et al.; see P[0031]), where the application of Maurer et al. is equivalent to the claimed “second app”.
Furthermore, with respect to the claimed “map app” that is taught by Blumenberg et al., the application of Maurer et al. that is equivalent to the claimed “second app” also “provides a different functionality than the map app via the graphical user interface”, where the application of Maurer et al. may display offline data and navigation directions and provide functions such as generating “navigation directions that include step-by-step instructions for travelling from a first location to a second location” and where “navigation directions describe maneuvers for a bicyclist, a pedestrian, a motorist, etc.”, where when “requesting navigation directions, the user can specify whether she is driving, bicycling, walking, or using public transit” (Maurer et al.; see P[0034], and see P[0005] and P[0027]), which is a “different functionality” provided by a “graphical user interface” that is different from the function of the invention of Blumenberg et al.
Furthermore, software functions to perform “provide, with the one or more processors, an indication of unavailability” would be obvious to a person having ordinary skill in the art, as this “indication” encompasses simply some software to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. with the teachings of Maurer et al., and to provide, with the one or more processors, an indication of unavailability of wireless data coverage for the mobile electronic device for at least the portion of the geographic route to a second app on the mobile electronic device that provides a different functionality than the map app via the graphical user interface prior to physically arriving at the portion of the geographic route where wireless data coverage is unavailable in response to determining that wireless data coverage is unavailable for at least a portion of the geographic route, and cause the second app to download information corresponding to the at least one offline map segment to be used by the second app when the mobile electronic device is in the portion of the geographic route for which wireless data coverage is unavailable, as rendered obvious by Maurer et al., in order to provide an application that stores “map data and various types of geospatial data from a remote server in an online mode when a network connection of acceptable quality is available, and also stores certain map data and geospatial data in device more so as to provide navigation directions, geographic search results, geographic suggestions, etc. when the user device is operating in an offline mode” (Maurer et al.; see P[0005]).

system of claim 19 wherein determining the geographic route comprises:
receiving, with the one or more processors, the geographic starting location and the geographic destination location through a user interface (UI) (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the origination and/or destination may be input into the multi function device by the user. The multifunction device may generate one or more candidate routes between those two points”, see P[0138]); and
calculating, with the one or more processors, at least one route between the geographic starting location and the geographic destination location (“…the mapping application may be configured to generate directions from an origination (e.g., an address or a user's current position) to a destination (e.g., an address, landmark, bookmarked/saved location, or point of interest). For instance, an indication of the origination and/or destination may be input into the multi function device by the user. The multifunction device may generate one or more candidate routes between those two points”, see P[0138]).

Regarding Claim 21, Blumenberg et al. teaches the claimed system of claim 19 wherein determining the geographic route comprises receiving, with the one or more processors, geographic route from another electronic device (“Embodiments of a client device may request directions or a route calculation from a map service. A 

Regarding Claim 23, Blumenberg et al. teaches the claimed system of claim 19 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the one or more processors, wireless data coverage information from one or more crowdsource platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing, with the one or more processors, the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

Regarding Claim 24, Blumenberg et al. teaches the claimed system of claim 19 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the one or more processors, wireless data coverage information from one or more physical wireless data collection platforms (“…a collection service 452 may be configured to collect and aggregate signal strength information from client devices (e.g., client devices 402a-c)”, see P[0176]); and
comparing, with the one or more processors, the wireless data coverage information with the geographic route (“This signal strength information may be evaluated by the coverage service to generate a signal strength map…”, see P[0176] and “…using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181]).

Regarding Claim 25, Blumenberg et al. teaches the claimed system of claim 19 wherein the mobile electronic device comprises a smartphone (“…multifunction device (e.g., a smartphone)…”, see P[0027]).

Regarding Claim 26, Blumenberg et al. teaches the claimed system of claim 19 wherein the mobile electronic device comprises a wearable computing device (“…multifunction device (e.g., a smartphone)…client communication devices (e.g., mobile phones, smart phones, tablet devices or other portable multifunction devices)”, see P[0027]) ,
where although Blumenberg et al. does not expressly recite the word “wearable”, the claim does not provide any limitations such as structural limitations to indicate how the claimed device is “wearable”, and clearly any of the portable devices listed by Blumenberg et al. in the citation provided above may be “wearable”. For example, a mobile phone may be worn by a person through the use of a clothing pocket. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the mobile electronic device to be comprised of a wearable computing device, in order to allow for the use of portable . 



Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenberg et al. (2013/0325326) in view of Maurer et al. (2016/0349063) further in view of Kahn et al. (8,195,122).

Regarding Claim 4, Blumenberg et al. does not expressly teach the claimed non-transitory computer-readable medium of claim 1 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving wireless data coverage information from one or more wireless data providers; and
comparing the wireless data coverage information with the geographic route.
However, Kahn et al. (8,195,122) teaches a device that receives a coverage map from a cellular provider, where “the coverage map is a local coverage map showing the dead zone and nearby coverage areas” (Kahn et al.; see col.8, particularly lines 64-67 and col.9, particularly lines 1-3), where a current location of the device may be compared to the coverage map (Kahn et al.; “The coverage logic 255 determines, using the location information from location identifier 250 and the coverage map, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. and Hardy et al. with the teachings of Kahn et al., and to retrieve wireless data coverage information from one or more wireless data providers, and compare the wireless data coverage information with the geographic route, as rendered obvious by Kahn et al., in order to determines the current location of a device in reference to an acquired coverage map (Kahn et al.; “…the process determines the current location of device in reference to the acquired coverage map”, see col.9, particularly lines 17-32), and in order to determine whether or not a device is “approaching a coverage area” (Kahn et al.; “…the process determines, according to the acquired coverage map, whether the current location of the device is nearing a coverage area… If the device's current location is not approaching a coverage area, as indicated by the coverage map…if the device's current location is nearing a coverage area…”, see col.9, particularly lines 17-32).

Regarding Claim 13, Blumenberg et al. does not expressly teach the claimed method of claim 10 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the processor, wireless data coverage information from one or more wireless data providers; and
comparing, with the processor, the wireless data coverage information with the geographic route.
However, Kahn et al. (8,195,122) teaches a device that receives a coverage map from a cellular provider, where “the coverage map is a local coverage map showing the dead zone and nearby coverage areas” (Kahn et al.; see col.8, particularly lines 64-67 and col.9, particularly lines 1-3), where a current location of the device may be compared to the coverage map (Kahn et al.; “The coverage logic 255 determines, using the location information from location identifier 250 and the coverage map, whether the device's location is nearing a coverage area”, see col.5, particularly lines 64-67 and col.6, particularly lines 1-3 and “…the process determines the current location of device in reference to the acquired coverage map”, see col.9, particularly lines 17-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. and Hardy et al. with the teachings of Kahn et al., and to retrieve, with the processor, wireless data coverage information from one or more wireless data providers, and compare, with the processor, the wireless data coverage information with the geographic route, as rendered obvious by Kahn et al., in order to determines the current location of a device in reference to an acquired coverage map (Kahn et al.; “…the process determines the current location of device in reference to the acquired coverage map”, see col.9, particularly lines 17-32), and in order to determine whether or 

Regarding Claim 22, Blumenberg et al. does not expressly teach the claimed system of claim 19 wherein determining whether wireless data coverage is unavailable for at least a portion of the geographic route comprises:
retrieving, with the one or more processors, wireless data coverage information from one or more wireless data providers; and
comparing, with the one or more processors, the wireless data coverage information with the geographic route.
However, Kahn et al. (8,195,122) teaches a device that receives a coverage map from a cellular provider, where “the coverage map is a local coverage map showing the dead zone and nearby coverage areas” (Kahn et al.; see col.8, particularly lines 64-67 and col.9, particularly lines 1-3), where a current location of the device may be compared to the coverage map (Kahn et al.; “The coverage logic 255 determines, using the location information from location identifier 250 and the coverage map, whether the device's location is nearing a coverage area”, see col.5, particularly lines 64-67 and col.6, particularly lines 1-3 and “…the process determines the current location of device in reference to the acquired coverage map”, see col.9, particularly lines 17-32).




Examiner’s Note: Regarding the cited subject matter of prior art Ball et al. (2018/0352374) below, note the corresponding subject matter found in the provisional application 62/514,573 filed June 2, 2017.

s 9, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenberg et al. (2013/0325326) in view of Maurer et al. (2016/0349063) further in view of Ball et al. (2018/0352374).

Regarding Claim 9, Blumenberg et al. teaches the claimed non-transitory computer-readable medium of claim 1 wherein the downloading at least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable to a mobile electronic device further comprises:
determining one or more map segments corresponding to the at least one portion of the geographic route for which wireless data coverage is unavailable (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C).
Blumenberg et al. does not expressly recite the “grouping” of the claimed
grouping the one or more map segments to determine at least one higher level map segment; and
downloading the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable.
However, Blumenberg et al. does teach requesting data of all map tiles which have a relatively worse signal strength compared to other map tiles before traversal of a route (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when 
Furthermore, Ball et al. (2018/0352374) teaches proactive downloading of maps, where a map service can determine and download data for offline map areas for two areas and any connecting commute routes between these areas (Ball et al.; “…two offline map areas 210C and 210D may represent two locations a user commutes between…Without the routes between approximations 206 included in the offline map data, a user may be unable to use map application 136 for a full commute between offline map areas 210C and 210D when a network connection is unavailable”, see P[0067] and  “…map service 104 can determine that additional offline map data is needed because the prescribed data does not contain common commute routes between offline map areas 210C and 210D…”, see P[0068] and “…map service 104 can extend a first offline map area to contact the other offline map area so that the entire commute route is included in the offline map area definition”, see P[0108]), where the map service can merge determined offline map area boxes into a single box (Ball et al.; “…map service 104 can merge offline map area boxes 210 into a single box”, see P[0069] and FIGS. 2A-2H).
Furthermore, the Examiner notes the similarities in Figure 4 of the Applicant’s specification and FIG. 3 of Ball et al., where P[0031] of the Applicant’s specification recites a “tree structure” to describe map regions, and P[0064] of Ball et al. recites a “quadtree structure that can define map data to be downloaded”, where each leaf node of the quadtree corresponds to a geographical area as explained in P[0072], where a 

    PNG
    media_image1.png
    381
    582
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    695
    1098
    media_image2.png
    Greyscale

Exhibit #1: FIG. 4 of the present application (left) and FIG. 3 of prior art Ball et al. (right).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. and Hardy et al. with the teachings of Ball et al., and to perform grouping the one or more map segments to determine at least one higher level map segment, and downloading the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable, as rendered obvious by Ball et al., in order to provide for “managing downloaded offline map content” (Ball et al.; see Abstract) and to “proactively download maps that may be relevant to places a user frequents or to which a user plans to go” (Ball et al.; see P[0004]).

method of claim 10 wherein the downloading at least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable to a mobile electronic device further comprises:
determining one or more map segments corresponding to the at least one portion of the geographic route for which wireless data coverage is unavailable (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C).
Blumenberg et al. does not expressly recite the “grouping” of the claimed

downloading [[at]] the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable.
However, Blumenberg et al. does teach requesting data of all map tiles which have a relatively worse signal strength compared to other map tiles before traversal of a route (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182] and all citations of the parent claim rejections).
Furthermore, Ball et al. (2018/0352374) teaches proactive downloading of maps, where a map service can determine and download data for offline map areas for two merge determined offline map area boxes into a single box (Ball et al.; “…map service 104 can merge offline map area boxes 210 into a single box”, see P[0069] and FIGS. 2A-2H).
Furthermore, the Examiner notes the similarities in Figure 4 of the Applicant’s specification and FIG. 3 of Ball et al., where P[0031] of the Applicant’s specification recites a “tree structure” to describe map regions, and P[0064] of Ball et al. recites a “quadtree structure that can define map data to be downloaded”, where each leaf node of the quadtree corresponds to a geographical area as explained in P[0072], where a request to download data may result in returning data for a node at one level and “all nodes in the next level” (Ball et al.; see P[0076]).

    PNG
    media_image1.png
    381
    582
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    695
    1098
    media_image2.png
    Greyscale

Exhibit #2: FIG. 4 of the present application (left) and FIG. 3 of prior art Ball et al. (right).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. and Hardy et al. with the teachings of Ball et al., and to perform grouping the one or more map segments to determine at least one higher level map segment, and downloading the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable, as rendered obvious by Ball et al., in order to provide for “managing downloaded offline map content” (Ball et al.; see Abstract) and to “proactively download maps that may be relevant to places a user frequents or to which a user plans to go” (Ball et al.; see P[0004]).

Regarding Claim 27, Blumenberg et al. teaches the claimed system of claim 19 wherein the downloading at least one offline map segment for the portion of the geographic route for which wireless data coverage is unavailable to a mobile electronic device further comprises:
determining one or more map segments corresponding to the at least one portion of the geographic route for which wireless data coverage is unavailable (“FIG. 6A-6C illustrate techniques for using the signal strength maps to identify a given route's weak or dead spots…”, see P[0181] and P[0182] and FIGS. 6A-6C).
Blumenberg et al. does not expressly recite the “grouping” of the claimed
grouping the one or more map segments to determine at least one higher level map segment; and
downloading [[at]] the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable.
However, Blumenberg et al. does teach requesting data of all map tiles which have a relatively worse signal strength compared to other map tiles before traversal of a route (“…map tiles of a higher priority (e.g., areas of worse signal strength) may be requested before the traversal of a route as these tiles may be difficult to retrieve when the client device is located in areas of poor signal strength”, see P[0182] and all citations of the parent claim rejections).
Furthermore, Ball et al. (2018/0352374) teaches proactive downloading of maps, where a map service can determine and download data for offline map areas for two areas and any connecting commute routes between these areas (Ball et al.; “…two offline map areas 210C and 210D may represent two locations a user commutes merge determined offline map area boxes into a single box (Ball et al.; “…map service 104 can merge offline map area boxes 210 into a single box”, see P[0069] and FIGS. 2A-2H).
Furthermore, the Examiner notes the similarities in Figure 4 of the Applicant’s specification and FIG. 3 of Ball et al., where P[0031] of the Applicant’s specification recites a “tree structure” to describe map regions, and P[0064] of Ball et al. recites a “quadtree structure that can define map data to be downloaded”, where each leaf node of the quadtree corresponds to a geographical area as explained in P[0072], where a request to download data may result in returning data for a node at one level and “all nodes in the next level” (Ball et al.; see P[0076]).

    PNG
    media_image1.png
    381
    582
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    695
    1098
    media_image2.png
    Greyscale

Exhibit #3: FIG. 4 of the present application (left) and FIG. 3 of prior art Ball et al. (right).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blumenberg et al. and Hardy et al. with the teachings of Ball et al., and to perform grouping the one or more map segments to determine at least one higher level map segment, and downloading the at least one higher level map segment for the portion of the geographic route for which wireless data coverage is unavailable to the mobile electronic device prior to the mobile electronic device arriving in the portion of the geographic route for which wireless data coverage is unavailable, as rendered obvious by Ball et al., in order to provide for “managing downloaded offline map content” (Ball et al.; see Abstract) and to “proactively download maps that may be relevant to places a user frequents or to which a user plans to go” (Ball et al.; see P[0004]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISAAC G SMITH/           Primary Examiner, Art Unit 3662